Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-18-00071-CR

                                Victoria Isabella HALL,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

               From the 175th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016CR10261
                   Honorable Catherine Torres-Stahl, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED. See TEX. R. APP. P. 25.2(d).

      SIGNED March 14, 2018.


                                            _________________________________
                                            Karen Angelini, Justice